Lithgow recovered a judgment in the Circuit Court of Common Pleas against Leighton more than three years ago, but it was not in fact made up and recorded till last April, so that the petitioner could not prefer his petition till this term ; — and the question was, from what time the three years limited by the statute, beyond which petitions for review cannot be sustained, were to be computed ?
And the Court decided that the period was to be computed . from the term when the judgment was entitled, and not from the time when it was actually made up out of term; — and the plaintiff took nothing by his petition.